          Case 1:19-cv-03168    ECF No. 1      filed 07/23/19   PageID.1 Page 1 of 12




 1 William D. Hyslop
   United States Attorney
 2 Eastern District of Washington
   Joseph P. Derrig
 3 Assistant United States Attorney
   Post Office Box 1494
 4 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 5
 6                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,
 8                                                     No.
                                  Plaintiff,
 9                     vs.
                                                      COMPLAINT
10   PUBLIC UTILITY DISTRICT NO. 1 OF
     KLICKITAT COUNTY, a Washington
11   public utility district,
12                               Defendant.
13
           Plaintiff, United States of America, on behalf of the United States Department
14
     of the Interior and the United States Department of Agriculture, by and through
15
     William D. Hyslop, United States Attorney, for the Eastern District of Washington,
16
     and Joseph P. Derrig, Assistant United States Attorney for the Eastern District of
17
     Washington, alleges as follows:
18
                                       INTRODUCTION
19
           1.     This is a civil action under federal and Washington State law for damages
20
     incurred by the United States in connection with the “Mile Marker 28 Fire,” which
21
22 Defendant’s power line ignited on or about July 24, 2013, in Klickitat County.
23      2.     The United States, acting on its own behalf and as trustee on behalf of the

24 Yakama Nation, and at the request of the Bureau of Indian Affairs (“BIA”) of the U.S.
25 Department of the Interior, brings this action against Defendant for damages and
26 suppression costs caused by the burning of approximately 19,732 acres within the
27 exterior boundary of the Yakama Nation’s reservation.
28
     COMPLAINT - 1
          Case 1:19-cv-03168     ECF No. 1    filed 07/23/19   PageID.2 Page 2 of 12



           3.     The United States, at the request of the U.S. Department of Agriculture,
 1
     also brings this action against Defendant for damages and suppression costs stemming
 2
     from the Mile Marker 28 Fire.
 3
                                JURISDICTION AND VENUE
 4
           4.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1345.
 5
           5.     Venue is proper in the Eastern District of Washington pursuant to 28
 6
     U.S.C. § 1391(b), in that, the Defendant is a Washington State municipal corporation
 7
     with its principle place of business in Washington State and all conduct relevant to the
 8
     causes of action herein occurred within the Eastern District of Washington.
 9
10         6.     This action is timely pursuant to 28 U.S.C. § 2415(b).

11         7.     The procedural hurdles contained in Wash. Rev. Code 4.96.020 do not

12 apply to the federal government. See West Virginia v. United States, 479 U.S. 305,
13 311 (1987). Nonetheless, Plaintiff has filed a notice of claim with KPUD, as may be
14 required under RCW 4.96.020, and waited more than 60 days before filing this
15 Complaint.
16                                           PARTIES

17         8.     Plaintiff, United States of America, holds land in trust within the Yakama

18 Indian Reservation for the benefit of the Yakama Nation which are under the
19 supervision, control, administration, and protection of the Department of the Interior,
20 Bureau of Indian Affairs (BIA). Plaintiff, United States of America, through the
21 Department of the Interior and Department of Agriculture incurred damages and
22 suppression costs stemming from the Mile Marker 28 Fire.
23       9.    Defendant, Public Utility District No. 1 of Klickitat County (“KPUD”), is

24 a public utility district formed under the laws of the State of Washington and doing
25 business in Klickitat County, Washington. KPUD owned, operated, and maintained
26 the overhead electrical distribution lines that are the subject of this action. KPUD is
27 responsible for ensuring it has the legal authority to have its distribution lines on the
28 Yakama Reservation. KPUD is also responsible for controlling, operating, and
   COMPLAINT - 2
          Case 1:19-cv-03168     ECF No. 1    filed 07/23/19   PageID.3 Page 3 of 12



     maintaining the transmission lines described above, including but not limited to
 1
     keeping vegetation cleared to a safe distance from the transmission lines.
 2
                                 GENERAL ALLEGATIONS
 3
           10.    On July 24, 2013, at approximately 11:00 am, the Mile Marker 28 Fire
 4
     started on property on the Yakama Indian Reservation, northeast of Goldendale, in
 5
     Klickitat County, Washington, in the vicinity of mile marker 28 on State Route 97
 6
     (hereinafter “Mile Maker 28 Fire” or “MM 28 Fire”).
 7
           11.    Contact between a KPUD electrical distribution line and the branches of
 8
     a Grand Fir near Satus Pass in Klickitat County caused the Mile Marker 28 Fire to
 9
10 ignite and burn approximately 26,000 acres, of which 19,732 acres were within the
11 exterior boundary of the Yakama Indian Reservation. The KPUD distribution line
12 responsible for igniting the Mile Marker 28 Fire carried 7,200 volts.
13       12. Among the serious risks to person or property posed by KPUD’s

14 activities in operating overhead power lines in Klickitat County is the risk of igniting
15 an uncontrolled wildland fire. This substantial risk was or should have been known by
16 KPUD.
17     13.        A primary cause of wildland fires initiated by utility lines is direct or

18 indirect contact between a tree and a power line. This was or should have should have
19 been known by KPUD.
20         14.    KPUD knew or should have known its overhead electrical lines posed a

21 substantial likelihood of igniting a wildland fire that would result in significant
22 property damage, fire suppression costs, and potential bodily injury or loss of life,
23 should KPUD fail to properly monitor and maintain the vegetation along its power
24 lines to prevent tree/power line contact.
25         15.    KPUD knew or should have known that failure to properly monitor its

26 overhead power lines for danger trees and branches in close proximity to its lines, and
27 failure to promptly remove such trees or its branches would significantly increase the
28 likelihood that KPUD’s electrical lines would cause a devastating wildfire.
   COMPLAINT - 3
          Case 1:19-cv-03168     ECF No. 1    filed 07/23/19   PageID.4 Page 4 of 12



           16.    The branches of the tree responsible for causing the Mile Marker 28 Fire
 1
     were in close proximity to the distribution lines and should have been removed by
 2
     KPUD prior to them causing the fire.
 3
           17.    KPUD’s failure to identify, prune, or remove the hazard tree that caused
 4
     the fire was inconsistent with nationally recognized standards from the American
 5
     National Standard Institute for vegetation management, and the National Electrical
 6
     Safety Code national standard for the operation of distribution lines. RCW
 7
     64.12.035(2) identifies a hazard to the general public health, safety, or welfare to exist
 8
     when “[v]egetation has encroached upon electric facilities by overhanging or growing
 9
10 in such close proximity to overhead electric facilities that it constitutes an electrical
11 hazard. . . .”
12         18.    KPUD’s vegetation management plan set forth in their Procedure

13 Bulletin No. 51 states: “Any limb within ten feet of distribution electrical lines and
14 twenty-three feet of transmission lines will be cut back.” One of the purposes of
15 Procedure Bulletin No. 51 is to keep tree limbs safely away from distribution lines to
16 prevent fires.
17         19.    KPUD knew or should have known the consequences of failing to follow

18 Procedure Bulletin No. 51 could lead to a devastating wildfire. In a January 21, 2011,
19 mailing, KPUD warned its customers that “Trees & Electricity Don’t Mix.” The
20 mailing went on to state “[w]hen trees touch, or come close to touching an overhead
21 electric wire several things can happen . . . . Or, a branch can merely brush against an
22 energized wire and catch on fire.”
23       20. KPUD’s director of operations and generations at the time of the fire,

24 Ron Ihrig, expected KPUD’s tree trimming crew to comply with the Procedure
25 Bulletin No. 51.
26         21.    KPUD’s operation manager at the time of the MM 28 fire, Jeff Thayer,

27 personally explained to KPUD’s tree trimming crew the expectation that any tree limb
28
     COMPLAINT - 4
             Case 1:19-cv-03168   ECF No. 1   filed 07/23/19   PageID.5 Page 5 of 12



     near a KPUD distribution line was required to be trimmed back to a distance of 10
 1
     feet.
 2
             22.   Aerial photos of the fire scene taken only a few weeks before the MM 28
 3
     Fire shows the branches of trees growing into KPUD’s electrical distribution line.
 4
     Pursuant to KPUD’s Procedure Bulletin No. 51 and the instructions, expectations, and
 5
     directions of KPUD’s management, those branches should have been trimmed back
 6
     from KPUD’s electrical distribution line in order to prevent a fire.
 7
             23.   Washington State Department of Natural Resources conducted an
 8
     investigation (DNR Investigation) of the Mile Marker 28 Fire the day after the fire
 9
10 started and produced a Wildland Fire Investigation Report (DNR Report).
11        24. DNR Wildland Fire Investigator, Dennis E. Heryford (Investigator

12 Heryford), and a DNR Wildland Fire Investigator in Training, Shane Early
13 (Investigator Early), went to the area where the fire started, examined the area, studied
14 the physical evidence at the scene, interviewed a number of witnesses, and determined
15 that the fire was caused by tree branches that contacted a KPUD power line.
16           25.    There were no obvious signs of vegetation maintenance related to

17 KPUD’s distribution line at issue.
18     26. A subsequent review of the west boundary of KPUD’s distribution line

19 revealed several tree limbs that were within several inches of the westernmost
20 conductor.
21           27.   The DNR Report found the Mile Marker 28 Fire:

22           “...was caused by a line to ground fault that existed between a KCPUD
             pole with tag numbers on it (3923-8026.9 and 3923-7321.9) that is
23           located south of the fire's specific origin and another KIPUD pole
24           numbered 3923-9233.9 north of the fire’s specific point or origin. This
             line to ground fault was created by the limbs of a standing live, green
25           approximately 80 feet tall Grand Fir (tree 2) coming into contact with the
26           KCPUD's westernmost distribution line. This interaction caused the
             effected limbs and needles on the limbs to ignite and burn within the tree.
27           The burning debris fell to the ground, igniting the receptive fuels within
28
     COMPLAINT - 5
           Case 1:19-cv-03168     ECF No. 1      filed 07/23/19   PageID.6 Page 6 of 12



           the host beds fuel beds in the fire’s origin area consisting of lichens,
 1
           grasses, brush, and forest debris.”
 2
           28.    The trunk of the approximately 80-foot-tall grand fir’s branches
 3
     that contacted the power line, resulting in the Mile Marker 28 Fire, was less
 4
     than ten feet from the distribution line.
 5
           29.    On August 6, 2014, after reviewing the DNR Report, the BIA
 6
     Yakama Agency Superintendent issued a trespass notice pursuant to the
 7
     regulations at 25 C.F.R. 163.29 to KPUD for damages caused by the MM 28
 8
     Fire. KPUD did not respond to the notice of trespass.
 9
10         30.    On October 21, 2015, the BIA Yakama Agency Superintendent

11 issued a demand notice to KPUD for $65,500,066.78 in damages caused to the
12 Yakama Indian Reservation as a result of the MM 28 Fire. The demand letter
13 provided appeal rights pursuant to 25 C.F.R. Part 2.
14       31. On November 23, 2015, KPUD filed a Notice of Appeal/Objection

15 to Demand in response to the Superintendent’s October 21, 2015 demand
16 notice.
17         32.    On November 25, 2015, KPUD filed a complaint in federal court,

18 Public Utility District No. 1 of Klickitat County v. U.S. Department of the
19 Interior, et. al., No. 1:15-cv-3201-RMP (E.D. Wash. Nov. 25, 2015), alleging
20 that the Secretary exceeded his authority under the National Indian Forest
21 Resources Management Act (NIRFMA) 25 U.S.C. § 3106, in enacting the
22 trespass regulations at 25 C.F.R. 163 and that the federal government’s actions
23 in sending the demand letter to KPUD were ultra vires. KPUD also requested a
24 permanent injunction against the Department of the Interior from enforcing the
25 regulations at 25 C.F.R. Part 163 against KPUD.
26         33.    On January 7, 2016, the BIA Northwest Regional Director sent a

27 letter to KPUD providing 45 days to submit additional evidence or support for
28
     COMPLAINT - 6
          Case 1:19-cv-03168     ECF No. 1    filed 07/23/19   PageID.7 Page 7 of 12



     their administrative appeal challenging the Superintendent’s October 21, 2015,
 1
     demand notice.
 2
           34.    On February 1, 2016, the BIA and KPUD agreed to stay the
 3
     administrative proceedings.
 4
           35.    On November 23, 2016, the court granted the United States’
 5
     Motion to Dismiss finding that the action being challenged “is not a final
 6
     agency determination under 5 U.S.C. § 704” and as such, the court did not have
 7
     jurisdiction to hear the appeal. Public Utility District No. 1 of Klickitat County
 8
     v. U.S. Department of the Interior, et. al., 2016 WL 10654671, at *3 (E.D.
 9
10 Wash. Nov. 23, 2016).
11      36. On January 21, 2017, KPUD filed a notice of appeal to the Ninth

12 Circuit of the district court’s Order granting the United States motion to
13 dismiss. KPUD eventually voluntarily withdrew its appeal to the Ninth Circuit.
14          37.   On May 31, 2017, the BIA Northwest Regional Director sent a letter to

15 KPUD explaining that he was lifting the stay of the administrative case and the
16 Department was moving forward with the administrative appeal. Since the November
17 23, 2015, Notice of Appeal/Objection to Demand stated that KPUD reserved the right
18 to submit a statement of reasons pursuant to 25 C.F.R. § 2.10, the Regional Director
19 requested that KPUD submit a statement of reasons and any pertinent information in
20 support of its appeal to BIA within 30 calendar days. BIA approved KPUD’s request
21 for an extension of time to submit its Statement of Reasons. KPUD submitted a
22 Statement of Reasons dated August 18, 2017. On February 22, 2019, BIA sent KPUD
23 additional documents for review and comment. On March 27, 2019, KPUD submitted
24 a Supplement to its Statement of Reasons.
25         38.    On June 19, 2019, after a review of the record in the administrative

26 appeal of the Superintendent’s October 21, 2015, demand letter and additional
27 materials submitted by KPUD, the BIA’s Northwest Regional Director issued a
28 decision on the appeal. The Regional Director upheld the Superintendent’s
   COMPLAINT - 7
          Case 1:19-cv-03168    ECF No. 1    filed 07/23/19   PageID.8 Page 8 of 12



     decision that KPUD committed a trespass by starting the MM 28 Fire and was
 1
     liable in damages to the Yakama Nation for losses sustained in the fire. The
 2
     Regional Director amended the amount of damages owed by reducing the
 3
     interest rate of eight percent to one percent. The Regional Director also
 4
     removed charges for investigative costs from the demand. These reductions in
 5
     damages result in total demand of $58,367,616.45.
 6
           39.    The Regional Director’s decision is appealable to the Interior
 7
     Board of Indian Appeals (IBIA) pursuant to the regulations at 43 C.F.R. 4.310-
 8
     4.340. KPUD must file a notice of appeal to the Board of Indian Appeals
 9
10 within 30 days from the date of receipt of the decision. KPUD appealed the
11 Regional Director’s decision to the IBIA on July 18, 2019.
12         40.    25 U.S.C. §§ 323-328, 25 C.F.R. Part 169, govern grants of rights-

13 of-way over Indian lands. Grants of rights-of-way over Yakama Nation land
14 require approval of the Secretary of the Interior, and the Yakama Nation. In
15 1954, the BIA Acting Superintendent approved a right-of-way to P.U.D No. 1
16 of Klickitat County for the construction and maintenance of a power line over
17 Indian lands identified on a Right of Way Map dated February 3, 1954. The
18 right-of-way was valid for 50 years and expired on February 2, 2004.
19         41.    On January 22, 2007, the BIA Yakama Agency Superintendent

20 sent a letter to KPUD noting that KPUD’s easements had expired. On May 25,
21 2007, the BIA Yakama Agency Superintendent again wrote to KPUD stating
22 that the Agency had not received applications for the expired easements
23 identified in the earlier correspondence.
24         42.    On March 7, 2008, KPUD wrote to the BIA Yakama Agency

25 stating that they intended to apply for renewal of the easements but took no
26 further action to renew the easements. KPUD decided to continue to operate
27 its transmission lines on the Yakama Reservation with clear knowledge that it
28 had no authority to do so.
   COMPLAINT - 8
             Case 1:19-cv-03168   ECF No. 1   filed 07/23/19   PageID.9 Page 9 of 12



             43.   KPUD does not have a current right-of-way for its power lines on
 1
     the Yakama Reservation and did not have a current right-of-way for its power
 2
     lines at the time KPUD’s lines caused the MM 28 Fire. KPUD continues to
 3
     trespass and has been trespassing on Yakama Nation lands since February 2,
 4
     2004.
 5
                                  FIRST CLAIM FOR RELIEF
 6
                                           (Negligence)
 7
             44.   The United States re-alleges and incorporates its previous allegations as
 8
     though fully set forth herein.
 9
10           45.   KPUD owed the duty to exercise the “highest care that human prudence

11 is equal to” in maintaining this distribution line free from trees and their branches. See
12 Brashear v. Puget Power & Light, 100 Wn.2d 204, 211, 667 P.2d 78 (1983).
13           46.    KPUD, through its own actions or inactions, or those of its agents or

14 employees, failed to exercise due care and was negligent in the following particulars:
15             i.     KPUD failed to exercise the standard of care required of an electric

16 utility in maintaining its utility corridor in that it failed to adequately trim the branches
17 or remove the tree that caused the MM 28 Fire. Such standard of care was required by
18 KPUD's own policy and implementing procedure, accepted industry standards, the
19 requirements of the American National Standards Institute's utility vegetation
20 management standards, National Electric Safety Code standards, and other State
21 standards.
22                 ii.   KPUD had a duty of care to maintain its power lines free from

23 branches, such as the ones that caused this fire. The sequence of events leading to the
24 start of the MM 28 Fire was the result of a failure on the part of KPUD to remove the
25 branches or trees that posed an obvious and inevitable hazard to its power lines.
26              iii. KPUD negligently failed to fulfill its duties and failed to satisfy the

27 level of care requisite to the operation, maintenance, and vegetation management of
28
     COMPLAINT - 9
         Case 1:19-cv-03168     ECF No. 1    filed 07/23/19   PageID.10 Page 10 of 12



     high-voltage overhead electrical lines in wildland-fire-prone service areas; KPUD’s
 1
     failures were responsible for the start and spread of the MM 28 Fire.
 2
           47.     The wrongful and negligent acts and omissions of KPUD were the direct
 3
     and proximate cause of Plaintiff's loss of significant timber revenues that are a critical
 4
     part of the Nation’s economy, damages to the Nation’s natural resources and
 5
     Plaintiff's expenditures to suppress the MM 28 Fire and subsequent land
 6
     rehabilitation.
 7
 8                             SECOND CLAIM FOR RELIEF

 9                 (Fire Suppression Cost Recovery Under RCW 76.04.495)

10         48.     The United States re-alleges and incorporates its previous allegations as

11 though fully set forth herein.
12       49. RCW 76.04.495 allows the United States to recover reasonable expenses

13 in fighting the fire, together with costs of investigation and litigation including
14 reasonable attorneys’ fees and taxable court costs from any corporation whose
15 negligence is responsible for starting a fire which spreads to forestland such as that at
16 issue here.
17         50.     As a direct and proximate result of KPUD’s above-described negligence,

18 the MM 28 Fire ignited, and the United States through Departments and firefighting
19 agencies thereof, was obligated to fight and suppress the fire. As a result, the United
20 States incurred necessary and reasonable fire suppression costs and expenses, and now
21 will also incur litigation expenses.
22                                  THIRD CLAIM FOR RELIEF

23               (Forest Trespass, 25 U.S.C. §§ 3103-3106, 25 C.F.R. § 163.29 )

24         51.     The United States re-alleges and incorporates its previous allegations as

25 though fully set forth herein.
26       52. The Department of the Interior, through the Bureau of Indian Affairs, has

27 assessed the civil penalties under NIFRMA administratively, which have been
28
     COMPLAINT - 10
         Case 1:19-cv-03168      ECF No. 1    filed 07/23/19   PageID.11 Page 11 of 12



     appealed administratively by KPUD. That administrative appeal process is still on
 1
     going.
 2
              53.   Congress did not intend NIFRMA to pre-empt or supplant state law tort
 3
     claims or remedies. NIFRMA does not allow recovery for suppression costs which are
 4
     sought here.
 5
              54.   Accordingly, the United States brings this claim protectively and
 6
     upon exhaustion of the administrative process, the United States may amend
 7
     this complaint.
 8
 9                               FOURTH CLAIM FOR RELIEF

10                                            Trespass

11            55.   The United States re-alleges and incorporates its previous

12 allegations as though fully set forth herein.
13        56. KPUD is required to have a valid right-of-way for its transmission

14 and power lines located on the Yakama Indian Reservation. KPUD does not
15 have a valid right-of-way and has not had a valid right-of-way since 2004.
16            57.   KPUD has not obtained a valid right-of-way and decided to

17 continue to operate its electrical distribution lines in a manner that made it
18 reasonably foreseeable that KPUD’s decisions would disturb the Yakama
19 Nation’s possessory interest in land held in trust by the Plaintiff for the benefit
20 of the Yakama Nation.
21            58.   KPUD’s trespass caused actual and substantial damage.

22            59.   KPUD continues to operate its electrical distribution lines located

23 on the Yakama Indian Reservation without a valid right-of-way.
24
25            WHEREFORE, Plaintiff demands judgment against Defendant as follows:

26            1.    All costs, to be determined at trial, associated with the suppression of the

27 Mile Marker 28 Fire and rehabilitation of lands, whether expended or to be expended
28 in the future.
   COMPLAINT - 11
         Case 1:19-cv-03168      ECF No. 1    filed 07/23/19   PageID.12 Page 12 of 12



           2.     Damages, to be determined at trial, related to the wrongful and negligent
 1
     acts of KPUD, including but not limited to lost timber revenue and damages to the
 2
     Nation’s natural resources.
 3
           3.     All present and future administrative costs, to be determined at trial,
 4
     associated with the Mile Marker 28 Fire.
 5
           4.     Payment of costs associated with damage to Indian forest land includes,
 6
     but is not limited to, rehabilitation, reforestation, lost future revenue and lost profits,
 7
     loss of productivity, and damage to other forest resources.
 8
           5.     Payment of costs and damages caused by the trespass of KPUD’s
 9
10 transmission and power lines on Indian lands.
11       6.    Interest as prescribed and allowable by law, including under 31 U.S.C. §

12 3717.
13         7.     All costs, expenses, reasonable attorney's fees and any other relief the

14 Court deems just and equitable.
15
16         Dated: July 23, 2019.
                                                     WILLIAM D. HYSLOP
17                                                   United States Attorney
18                                                   s/William D. Hyslop
                                                     William D. Hyslop
19
                                                     United States Attorney
20
21
22                                                   s/Joseph P. Derrig
                                                     Joseph P. Derrig
23
                                                     Assistant United States Attorney
24
25
                                                     Attorneys for Plaintiff
26
27
28
     COMPLAINT - 12
                           Case 1:19-cv-03168                            ECF No. 1-1filed 07/23/19 PageID.13 Page 1 of 2
JS 44 (Rev. 02/19)                                                         CIVIL COVER   SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    PUBLIC UTILITY DISTRICT NO. 1 OF KLICKITAT COUNTY,
                                                                                                            a Washington public utility district
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Klickitat
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Joseph P. Derrig, AUSA
United States Department of Justice, US Attorney's Office
P.O. Box 1494, Spokane, WA 99210-1494 (509) 353-2767

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           25 U.S.C. §§ 3101-3120; RCW 76.04.495
VI. CAUSE OF ACTION Brief description of cause:
                                           Action to recover damages from trespass and wildfire caused by Defendant
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/23/2019                                                              s/Joseph P. Derrig
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 1:19-cv-03168
JS 44 Reverse (Rev. 02/19)                               ECF No. 1-1           filed 07/23/19           PageID.14 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
